Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Patrick Muffo on 22 Feb 2022.
Claims 1-6 and 16-19 of the application has been amended as follows: 

	Claims 1-6 (cancelled). 
	Claims 16-19 (cancelled). 

Allowable Subject Matter
Claims 7-9, 12-15, and 21-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 7, the prior art fails to teach the limitations of the independent claim including a controller that is configured to control the movement of the recoater and discharge of the building material in powder form to be respectively selectively feed from a bottom of each of the partial chambers and where the partial chambers are mounted for movement in the direction 
Gillespie teaches a recoater that may selectively deposit material into locations of the printbed with various subcomparements (reservoir assembly 30 has subcompartments), but Gillepsie fails to teach the bottom of each is mount for movement such that they are positionable above the outlet of the recoater. Gillepsie’s subcompartments are individually opened and above the outlet in a fixed position. 

Regarding claim 14, the prior art fails to teach the limitation of the independent claim including “wherein the movement of a storage chamber for positioning the bottoms of its partial chambers above the outlet opening is implemented by a pivoting of the storage chamber about a pivot axis.” 

Regarding claim 21, the prior art fails to teach the limitation of the independent claim including a control unit configured to “provide a determination of where the depression contour exists in a layer, the control unit operating outlets in an application of a next overlying layer by the recoater to selectively apply more powder than is otherwise being supplied for a next overlying layer so as to fill the depression contour to thereby establish a planar build area surface for the next overlying layer while minimizing powder for the next overlying layer.” 
Gillespie teaches a recoater that may selectively deposit material into locations of the printbed with various subcomparements (reservoir assembly 30 has subcompartments), but Gillepsie fails to teach a controller configured to apply more powder than is otherwise being . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL SPIEL whose telephone number is (571)270-1619.  The examiner can normally be reached on M-F; 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 





/PAUL SPIEL/Examiner, Art Unit 1748                                                                                                                                                                                                        
	
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742